Blandford, J.
1 Under, the constitution, tfie Supreme Court has no original jurisdiction, but is a court alone for the trial and correction of errors from the Superior and City Courts. In a case involving contested and conflicting facts, this court has no power to review or settle them, no error of law being assigned, or it appearing from an examination of the charge that no error exists, and that all the error3 complained of were fully covered thereby. Code, §5133 ; Const., art. 6, sec. 2.
2. Where parties agreed to build a bridge and to divide the profits equally between'thnm, such profits’being what they might receive from the county after paying all expenses incurred in the erection of the bridge, and it was agreed that one of them should receive the money from the county and that the parties should execute an indemnifying bond each to the other to save him harmless in case the bridge should not be kept up for seven or five 3rears, this latter stipulation would not prevent the parties interested from calling on the one who received the money to pay their pro rata part thereof before the3* had executed such indemnifying bond and tendered it to such party, especially where he had not demanded or required it.
-Judgment affirmed.